Third District Court of Appeal
                                State of Florida

                         Opinion filed December 31, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-2643
                           Lower Tribunal No. 92-2775
                              ________________


                                  Mark Smith,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.


      A Case of Original Jurisdiction – Mandamus.

      Mark Smith, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before WELLS, SUAREZ, and ROTHENBERG

      PER CURIAM.

      The defendant has filed a petition for writ of mandamus attempting to, once

again, obtain a resentencing on counts I and II. This is his fourth attempt to obtain
such a resentencing. In 2008, this Court rejected a similar argument saying “the

same issue has been raised in a previous motion and been ruled upon and denied.

See Smith v. State, 669 So. 2d 1133 (Fla. 3d DCA 1996).” We therefore deny this

petition for a writ of mandamus. We caution the defendant that further attempts to

obtain such relief may subject the defendant to sanctions.

      Petition denied.




                                         2